Exhibit 10.41




EMPLOYMENT AGREEMENT




This Employment Agreement is entered into by and between Cypress Semiconductor
Corporation ("Cypress" or "the Company"), and Hassane El-Khoury ("Executive"),
effective as of the 30th day of November, 2016 (the "Effective Date"). In
consideration of the mutual covenants and agreements hereinafter set forth, the
parties agree as follows:


1.EMPLOYMENT.


1.1Position. Subject to the terms and conditions set forth herein, the Company
agrees to employ Executive as its President and Chief Executive Officer.


1.2Duties. Executive shall diligently, and to the best of his ability, perform
all such duties normally incident to the position of President and Chief
Executive Officer, as well as other duties and responsibilities that may be
assigned by the Board of Directors of the Company. Executive will use his best
efforts to promote the interests of the Company. As a Cypress employee,
Executive is required to follow all of Cypress' policies, including but not
limited to Cypress' Code of Business Conduct and Ethics.


1.3Time to be Devoted to Employment. Executive shall devote his full time and
energy to the business of the Company. Executive hereby represents that he is
not a party to any agreement which would be an impediment to entering into this
Employment Agreement and that he is permitted to enter into this Employment
Agreement and perform the obligations hereunder.


1.4At-Will Employment. Executive's employment with Cypress will be at-will. This
means that Executive or Cypress can end Executive's employment at any time, with
or without cause or advance notice. No one other than the Executive Vice
President of Human Resources (after authorization from the Board or an
authorized Committee of the Board) has the authority to change this arrangement
or make any agreement to the contrary. Any such agreement must be in writing,
must be signed by the Executive Vice President of Human Resources, and must
express clear intent to alter the at-will nature of Executive's employment
relationship.


1.5Offer Letter Superseded. This Employment Agreement completely replaces and
supersedes the offer letter dated August 10, 2016 (the "Offer Letter") between
you and the Company. Therefore, you will no longer be entitled to any payments
or benefits under the Offer Letter.


2.COMPENSATION AND BENEFITS.


2.1Annual Salary. In consideration of and as compensation for the services
agreed to be performed by Executive hereunder, the Company agrees to pay
Executive an annual base salary of no less than $650,000, payable in accordance
with the Company's regular payroll schedule ("Base Salary"), less applicable
withholdings and deductions. The Base Salary will be subject to increase, but
not decrease, at the sole discretion of the Board of Directors of the Company.






--------------------------------------------------------------------------------




2.2Incentive Program. Executive will be a participant in the Cypress Incentive
Program ("CIP"). Executive's target incentive for fiscal year 2017 will be 125
percent of Executive's Base Salary. Executive's actual incentive payment, if
any, will be based on both Company and individual performance. Payment of any
incentive will be at the sole discretion of the Board of Directors of the
Company.


2.3Stock. Executive will receive an equity grant valued at $2,500,000.00 dollars
in restricted stock units (RSUs) under the Cypress 2013 Stock Plan. This award
will vest quarterly in equal installments over three years, subject to
Executive's continued employment with Cypress. Effective during the February
2017 grant cycle Executive will receive an additional $4,500,000.00 dollars'
worth of equity. The vesting schedule as well as the vesting criteria will be
determined at the time of grant and will be consistent with those of other
senior executives, as determined in the discretion of the Board. Thereafter, as
the President and CEO of Cypress, Executive will be eligible for annual grants
under the Cypress PARS Grant Program, as may be determined by the Board in its
discretion. The PARS Grant Program has historically included grants of both RS
Us and PSUs that vest over a multi-year time period. Any equity compensation
awards made to Executive will be subject to the terms and conditions of the
written award agreement that will be provided to you for each grant, as such
terms and conditions are determined by the Board or an authorized Committee of
the Board in its discretion.


2.4Participation in Benefit Plans. During the Executive's employment, Executive
shall be entitled to participate in the Company's health insurance, life
insurance and disability insurance plans to the extent permitted by law, that
may from time to time be available to other executive officers of the Company.
The Company reserves the right to amend, modify or terminate any employee
benefits at any time for any reason.


2.5Reimbursement of Expenses. The Company shall reimburse Executive for all
reasonable business expenses incurred by Executive on behalf of the Company
during Executive's employment, provided that: (i) such reasonable expenses are
ordinary and necessary business expenses incurred on behalf of the Company,
other than automobile mileage, and (ii) Executive provides the Company with
itemized accounts, receipts and other documentation for such reasonable expenses
as are required by the Company, and (iii) Executive otherwise satisfies the
requirements of the Company expense reimbursement policy as it may be in effect
from time to time.


3.TERMINATION OF EMPLOYMENT.


3.1Method of Termination. Executive's employment shall terminate upon the first
of the following to occur:


(i)Executive's death;


(ii)Date that written notice is deemed given or made by the Company to Executive
that as a result of any physical or mental injury or disability, he is unable to
perform the essential functions of his job, with or without reasonable
accommodation. Such notice may be issued when the Company has reasonably
determined that Executive has become unable to




--------------------------------------------------------------------------------




perform substantially his services and duties hereunder with or without
reasonable accommodation because of any physical or mental injury or disability,
and that it is reasonably likely that he will not be able to resume
substantially performing his services and duties on substantially the terms and
conditions as set forth in this Employment Agreement;


(iii)Date that written notice is deemed given or made by the Company to
Executive of termination for "Cause" provided that such written notice shall
specify in reasonable detail the basis for such termination. For purposes of
this Employment Agreement, "Cause" shall mean any one of the following: (a)
Executive's theft, dishonesty or falsification of any employment or Company
records that is not trivial in nature; (b) malicious or reckless disclosure of
the Company's confidential or proprietary information; (c) commission of any
immoral or illegal act or any gross or willful misconduct, where a majority of
the disinterested members of the Board reasonably determines that such act or
misconduct has (1) seriously undermined the ability of the Board or the
Company's management to entrust Executive with important matters or otherwise
work effectively with Executive, (2) contributed to the Company's loss of
significant revenues or business opportunities, or (3) significantly and
detrimentally effected the business or reputation of the Company or any of its
subsidiaries; and/or (d) the willful failure or refusal by Executive to follow
the reasonable and lawful directives of the Board, provided such failure or
refusal continues after Executive's receipt of reasonable notice in writing of
such failure or refusal and an opportunity of not less than fifteen (15) days to
correct the problem. For purposes of this Employment Agreement, no act or
failure to act shall be deemed willful unless done, or failed to be done,
intentionally and in bad faith;


(iv)Date of Executive's "Voluntary Resignation for Good Reason" which means a
resignation within ninety (90) days of one or more of the following events which
occurs without Executive's consent and which remains uncured thirty (30) days
after Executive's delivery to the Company of written notice thereof (a) a
material reduction in Executive's duties, authority and responsibilities; (b) a
material reduction by the Company in Executive's base salary or target annual
cash incentive bonus, in either case as in effect immediately prior to such
reduction; (c) the Company's material breach of any of its obligations under
this Employment Agreement or any offer letter or employment agreement between
the Company and Executive, and (d) relocation without Executive's written
consent, to a facility or location fifty (50) miles from the Company's current
headquarters in San Jose, California.


(v)Date of Executive's resignation or voluntary departure without Good Reason;
or


(vi)Date that written notice is deemed given or made by the Company to Executive
of Executive's termination without "Cause."


Nothing herein alters Executive and the Company's separate right to terminate
the employment relationship at any time, for any reason, with or without cause.


3.2Effect of Termination Without Cause or Voluntary Resignation With Good
Reason. If Executive's employment is terminated involuntarily by the Company
other than for Cause (and not due to Executive's death or disability), or by
Executive pursuant to a Voluntary Termination for Good Reason, and in both cases
only if Executive executes and does not revoke




--------------------------------------------------------------------------------




a general release of claims (which release is satisfactory to the Company in the
Company's sole discretion) against the Company and its affiliates within 60 days
after the date of Executive's termination of employment (so that the release
becomes irrevocable no later than the 60th day after Executive's termination),
then the Company shall provide Executive with the benefits set forth below:


(i)Cash Award. A lump sum payment in an amount equal to the sum of: (x)
Executive's monthly base salary immediately prior to such employment termination
multiplied by twenty-four months (24) (without regard to any reduction in base
salary that may have served as the basis for Voluntary Termination for Good
Reason); and (y) Executive's target annual CIP bonus amount for twenty-four
months, in addition to any other earned but unpaid compensation due through the
date of such termination (without regard to any reduction in target annual cash
bonus opportunity that may have served as the basis for Voluntary Termination
for Good Reason).


Notwithstanding the above, Executive shall not be paid any pro-rated bonus or
incentive which has not otherwise been earned and paid on the date of
termination of employment, but instead shall only get two years of bonus as
described in (y) above. This lump sum payment is to be paid on the sixty-first
(61 st) day after the effective date of the employment termination.


(ii)Acceleration of Vesting of Equity Awards; Exercise Period. All vesting for
(a) outstanding options to purchase the common stock of the Company or any
affiliate of the Company granted under any equity plan of the Company or
affiliate of the Company then held by Executive, (b) restricted stock granted
under any equity plan of the Company or affiliate of the Company then held by
Executive and (c) other equity and equity equivalent awards granted under any
equity plan of the Company or affiliate of the Company then held by Executive
shall be accelerated in full effective as of the sixty-first (61st) day after
the effective date of the employment termination and, where applicable, shall
remain exercisable for such period of time following termination of employment
as provided for by the specific agreements governing each such award; provided
that, notwithstanding any provision in the Agreement or the award agreement to
the contrary, if Executive's termination of employment entitles Executive to
vesting under this Section (ii), then any vested options (including, but not
limited to, options accelerated pursuant to this Section (ii), shall be
exercisable for up to twelve (12) months following such termination (or until
the original expiration date of such options, if earlier).


(iii)Benefits Continuation. For twenty-four (24) months following the effective
date of the employment termination, the Company shall pay directly, on
Executive's behalf, or reimburse Executive in twenty-four (24) monthly
installments, at the Company's option, for premium costs incurred by Executive
and Executive's dependents for continued health, dental, vision, and EAP
coverage under the applicable plans maintained by the Company for a coverage
period of twenty-four (24) months following the effective date of the employment
termination.


For the avoidance of doubt and notwithstanding any contrary provision of this
Employment Agreement, Executive will not be entitled to any of the payments and
benefits described in




--------------------------------------------------------------------------------




(i) through (iii) above unless the above-described release of claims becomes
effective and irrevocable no later than the 60th day after Executive's
termination of employment.


3.3Effect of Termination for Cause or Resignation without Good Reason. If
Executive's employment is terminated for Cause, or Executive resigns his
employment other than for Good Reason, then Executive will be paid his base
salary through the date of his termination, and will not be eligible to receive
any severance, accelerated stock vesting, benefit continuation, or other
compensation.


3.4Resignation as an Officer and Director. In the event Executive's employment
with the Company terminates for any reason, Executive will be deemed to
immediately resign all positions (including, but not limited to, as an officer
and/or director) of the Company and all affiliates. Executive agrees to execute
all documents reasonably requested by the Company in order to effect such
resignation(s).


4.CONFIDENTIAL INFORMATION.


4.1Executive understands that the Company and its affiliates possess Proprietary
Information (as defined below) which is important to its business and that this
Employment Agreement creates a relationship of confidence and trust between
Executive and the Company and its affiliates with regard to Proprietary
Information. Nothing in this Section 4 shall be deemed modified or terminated in
the event of the termination or expiration of this Employment Agreement.


4.2For purposes of this Employment Agreement, "Proprietary Information" is
information that was or will be developed, created, or discovered by or on
behalf of the Company and its affiliates and predecessors, or is developed,
created, learned, or discovered by Executive while performing services under
this Employment Agreement, or which became or will become known by, or was or is
conveyed to the Company and its affiliates which has commercial value in the
Company's and its affiliates' business. "Proprietary Information" includes, but
is not limited to, trade secrets, ideas, techniques, business, finances,
strategy, product, or franchise development plans, customer information,
franchisee information and any other information concerning the Company's and
its affiliates' actual or anticipated business, development, personnel
information, or which is received in confidence by or for the Company and its
affiliates from any other person. "Proprietary Information" also includes all
information of which the unauthorized disclosure could be detrimental to the
interests of the Company, whether or not such information is identified as
Proprietary Information. Notwithstanding the foregoing, Proprietary Information
shall not include any such information which Executive can establish (i) was
publicly known or made generally available prior to the time of disclosure by
the Company to Executive; (ii) becomes publicly known or made generally
available after disclosure by the Company to Executive through no wrongful
action or omission by Executive; or (iii) is in Executive's rightful possession,
without confidentiality obligations, at the time of disclosure by the Company as
shown by Executive's then-contemporaneous written records; provided that any
combination of individual items of information shall not be deemed to be within
any of the foregoing exceptions merely because one or more of the individual
items are within such exception, unless the combination as a whole is within
such exception. Executive




--------------------------------------------------------------------------------




understands that nothing in this Agreement is intended to limit employees'
rights to discuss the terms, wages, and working conditions of their employment,
as protected by applicable law.


4.3At all times, both during the term of this Employment Agreement and after its
termination, Executive will keep in the strictest confidence and trust, and will
take all reasonable precautions to prevent any unauthorized use or disclosure of
Company Proprietary Information. Executive will not (i) use Company Proprietary
Information for any purpose whatsoever other than for the benefit of the Company
in the course of Executive's employment, or (ii) disclose Proprietary
Information to any third party without the prior written authorization of the
Board. Executive agrees that Executive obtains no title to any Proprietary
Information, and that as between Company and Executive, the Company retains all
Proprietary Information as the sole property of the Company. Executive
understands that Executive's unauthorized use or disclosure of Proprietary
Information during Executive's employment may lead to disciplinary action, up to
and including, immediate termination and legal action by the Company. Executive
understands that Executive's obligations under this 4 shall continue after
termination of Executive's employment and also that nothing in this Employment
Agreement prevents Executive from engaging in Protected Activity, as described
below.


4.4Executive understands that the Company and its affiliates possess or will
possess "Company Documents" which are important to its business. For purposes of
this Employment Agreement, "Company Documents" are documents or other media that
contain or embody Proprietary Information or any other information concerning
the business, operations or plans of the Company and its affiliates, whether
such documents have been prepared by Executive or by others. "Company Documents"
include, but are not limited to, blueprints, drawings, photographs, charts,
graphs, notebooks, customer lists, computer disks, personnel files, tapes or
printouts and other printed, typewritten or handwritten documents. All Company
Documents are and shall remain the sole property of the Company. Executive
agrees not to remove any Company Documents from the business premises of the
Company or deliver any Company Documents to any person or entity outside the
Company, except as required to do in connection with performance of the services
under this Employment Agreement. Executive further agrees that, immediately upon
the Company's request and in any event upon completion of Executive's services,
Executive shall deliver to the Company all Company Documents, apparatus,
equipment and other physical property or any reproduction of such property.


4.5Executive understands that nothing in this Employment Agreement shall in any
way limit or prohibit Executive from engaging in any Protected Activity. For
purposes of this Employment Agreement, "Protected Activity" means filing a
charge or complaint with, or otherwise communicating or cooperating with or
participating in any investigation or proceeding that may be conducted by any
federal, state or local government agency or commission, including the
Securities and Exchange Commission, the Equal Employment Opportunity Commission,
the Occupational Safety and Health Administration, and the National Labor
Relations Board ("Government Agencies"). Executive understands that in
connection with such Protected Activity, Executive is permitted to disclose
documents or other information as permitted by law, and without giving notice
to, or receiving authorization from, the Company. Notwithstanding, in making any
such disclosures or communications, Executive agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Proprietary Information to any parties other than the
Government Agencies.




--------------------------------------------------------------------------------




Executive further understands that "Protected Activity" does not include the
disclosure of any Company attorney-client privileged communications. In
addition, Executive hereby acknowledges that the Company has provided Executive
with notice in compliance with the Defend Trade Secrets Act of 2016 regarding
immunity from liability for limited disclosures of trade secrets. The full text
of the notice is attached in Exhibit A.


4.6Executive agrees he is bound by the Company's standard Patent and
Confidentiality Agreement that he previously signed.


5.RESTRICTIVE COVENANTS.


During Executive's employment:


5.1Executive shall devote substantially all of his time and energy to the
performance of Executive's duties described herein, except during periods of
illness or vacation.


5.2Executive shall not directly or indirectly provide services to or through any
person, firm or other entity other than the Company, unless otherwise authorized
by the Company in writing.


5.3Notwithstanding the foregoing, Executive shall have the right to perform such
incidental services as are necessary in connection with (i) his private passive
investments, but only if Executive is not obligated or required to (and shall
not in fact) devote any managerial efforts which interfere with the services
required to be performed by him hereunder, (ii) his charitable or community
activities or (iii) participation in trade or professional organizations, but
only if such incidental services do not significantly interfere with the
performance of Executive's services hereunder. For the avoidance of doubt,
during the Employment Term, Executive shall not directly or indirectly own,
manage, operate, join, control or participate in the ownership, management,
operation or control of, or be employed by or connected in any manner with, any
enterprise which is engaged in any business competitive with that which the
Company is at the time conducting or proposing to conduct; provided, however,
that such restriction shall not apply to any passive investment representing an
interest of less than two percent (2%) of an outstanding class of publicly
traded securities of any corporation or other enterprise which is not, at the
time of such investment, engaged in a business geographically competitive with
the Company's business.


5.4During the term of this Employment Agreement, and for one year thereafter,
Executive will not directly or indirectly encourage or solicit any employee of
the Company or any affiliate to leave their employment at the Company or any
affiliate for any reason.


6.MISCELLANEOUS.


6.1Withholdings; Internal Revenue Code Section 409A. Notwithstanding any
contrary provision of this Employment Agreement, all payments and other
compensation under this Employment Agreement, including but not limited to any
severance payments and benefits, will be subject to applicable tax and other
withholdings. The payments and benefits in this Employment Agreement are
intended to be exempt from or comply with the requirements of




--------------------------------------------------------------------------------




Section 409A of the Internal Revenue Code so that none of the payments or
benefits will be subject to the additional tax imposed under Section 409A. To
the extent practicable, any ambiguities in this Employment Agreement will be
interpreted to be so exempt or otherwise comply with Section 409A.
Notwithstanding any contrary provision of this Employment Agreement, if and to
the extent necessary to avoid subjecting Executive to an additional tax under
Section 409A, payment of all or a portion of the severance payments and benefits
under this Employment Agreement and any other separation-related deferred
compensation (within the meaning of Section 409A) payable in the first 6 months
after Executive's termination of employment will be delayed until the date that
is 6 months and 1 day following Executive's separation date (other than in the
event that Executive's termination is due to Executive's death or as otherwise
permitted under Section 409A), and all subsequent payments and benefits, if any,
will be payable in accordance with the payment schedule applicable to them. Each
severance payment and benefit is intended to constitute a separate payment for
purposes of the Section 409A-related Treasury Regulations. References to
Executive's termination from employment will be deemed to refer to Executive's
"separation from service" as defined in Section 409A. Notwithstanding any
contrary provision of this Employment Agreement, in no event will the Company
reimburse Executive for any taxes that may be imposed on Executive as a result
of Section 409A and/or any other tax rule or regulation. Executive and the
Company agree to work together in good faith to consider amendments to this
Employment Agreement and to take such reasonable actions that are necessary,
appropriate or desirable to help avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A. For
purposes of this Employment Agreement, "Section 409A" means Section 409A of the
Internal Revenue Code of 1986, as amended, any final regulations and guidance
under that statute, and any applicable state law equivalent, as each may be
amended or promulgated from time to time.


6.2Notices. All notices, demands and requests required by this Employment
Agreement shall be in writing and shall be deemed to have been given or made for
all purposes (i) upon personal delivery, (ii) one day after being sent, when
sent by professional overnight courier service, (iii) five days after posting
when sent by registered or certified mail, or (iv) on the date of transmission
when sent by telegraph, telegram, telex, or other form of "hard copy"
transmission, to either party hereto at the address set forth below or at such
other address as either party may designate by notice pursuant to this Section
6.
If to the Company, to:
Carmine Renzulli
Executive Vice President, Human Resources
198 Champion Court
San Jose, CA 95134


And a copy to:


Pamela Tondreau
Senior Vice President, Chief Legal Officer
198 Champion Court
San Jose, CA 95134




--------------------------------------------------------------------------------






If to Executive, to Executive's home address on file with the Company.


6.3Assignment. This Employment Agreement shall be binding on, and shall inure to
the benefit of, the parties hereto and their respective heirs, legal
representatives, successors and assigns; provided, however, that Executive may
not assign, transfer or delegate his rights or obligations hereunder and any
attempt to do so shall be void.


6.4Deductions. All amounts paid to Executive hereunder are subject to all
withholdings and deductions required by law, as authorized under this Employment
Agreement, and as authorized from time to time.


6.5Entire Agreement. This Employment Agreement contains the entire agreement of
the parties with respect to the subject matter hereof. It supersedes all other
representations, understandings, undertakings, or agreements (whether written or
oral), in their entirety, including (but not limited to) the Offer Letter and
the Change of Control Severance Agreement dated May 26, 2016 (which previously
was superseded and replaced by the Offer Letter).


6.6Amendment. This Employment Agreement may be modified or amended only by a
written agreement signed by the Board (or an officer authorized by the Board to
act in this matter) and Executive.


6.7Waivers. No waiver of any term or provision of this Employment Agreement will
be valid unless such waiver is in writing signed by the party against whom
enforcement of the waiver is sought. The waiver of any term or provision of this
Employment Agreement shall not apply to any subsequent breach of this Employment
Agreement.


6.8Counterparts. This Employment Agreement may be executed in several
counterparts, each of which shall be deemed an original, but together they shall
constitute one and the same instrument.


6.9Severability. The provisions of this Employment Agreement shall be deemed
severable, and if any part of any provision is held illegal, void or invalid
under applicable law, such provision may be changed to the extent reasonably
necessary to make the provision, as so changed, legal, valid and binding. If any
provision of this Employment Agreement is held illegal, void or invalid in its
entirety, the remaining provisions of this Employment Agreement shall not in any
way be affected or impaired but shall remain binding in accordance with their
terms.


6.10Governing Law. This employment agreement and the rights and obligations of
the Company and Executive hereunder shall be determined under, governed by and
construed in accordance with the laws of the State of California.


6.11Arbitration. Executive understands and agrees that, as a condition of his
employment with the Company, any and all disputes that Executive may have with
the Company, or any of its employees, officers, directors, agents or assigns,
which arise out of Executive's employment or investment or compensation shall be
resolved through final and binding arbitration, as specified in this Employment
Agreement. This shall include, without limitation, any controversy, claim or
dispute of any kind, including disputes relating to any




--------------------------------------------------------------------------------




employment by the Company or the termination thereof, claims for breach of
contract or breach of the covenant of good faith and fair dealing, infliction of
emotional distress, defamation and any claims of discrimination, harassment or
other claims under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans With Disabilities Act, the
Employee Retirement Income Securities Act, or any other federal, state or local
law or regulation now in existence or hereinafter enacted and as amended from
time to time concerning in any way the subject of Executive's employment with
the Company or its termination. The only claims not covered by this Employment
Agreement are claims for benefits under the unemployment insurance or workers'
compensation laws, or other claims that cannot by law be submitted to
arbitration. Any disputes and/or claims covered by this Employment Agreement
shall be submitted to final and binding arbitration to be conducted in Santa
Clara County, California, in accordance with the rules of Judicial Arbitration
and Mediation Services (JAMS), which are available at
http://www.iamsadr.com/rules-employment-arbitration/ and from Human Resources.
Executive agrees that the arbitrator shall administer and conduct any
arbitration in accordance with California law, including the California Code of
Civil Procedure (the "CCP Act") and the California Evidence Code, and that the
arbitrator shall apply substantive and procedural California law to any dispute
or claim, without reference to rules of conflict-of-law. To the extent that the
JAMS rules conflict with California law, California law shall take precedence.
Executive understands that Executive may bring a proceeding as a Private
Attorney General, as permitted by law. The Federal Arbitration Act governs this
agreement and shall continue to apply with full force and effect,
notwithstanding the application of procedural rules set forth in the CCP Act and
California law. Executive agrees that the arbitrator shall have the power to
decide any motions brought by any party to the arbitration, including motions
for summary judgment and/or adjudication, and motions to dismiss and demurrers,
applying the standards set forth under the CCP Act. Executive agrees that the
arbitrator shall issue a written decision on the merits. Executive also agrees
that the arbitrator shall have the power to award any remedies available under
applicable law, and that the arbitrator shall award attorneys' fees and costs to
the prevailing party, where provided by applicable law. Executive agrees that
the decree or award rendered by the arbitrator may be entered as a final and
binding judgment in any court having jurisdiction thereof. Executive understands
that the Company will pay for any administrative or hearing fees charged by the
arbitrator or JAMS except that Executive shall pay any filing fees associated
with any arbitration that Executive initiates, but only so much of the filing
fees as Executive would have instead paid had Executive filed a complaint in a
court of law. Executive acknowledges and agrees that Executive is executing this
Employment Agreement voluntarily and without any duress or undue influence by
the Company or anyone else. Executive further acknowledges and agrees that
Executive has carefully read this Employment Agreement and that Executive has
asked any questions needed for Executive to understand the terms, consequences,
and binding effect of this agreement and fully understand it. The arbitration
shall be instead of any civil litigation; this means that Executive and the
Company are waiving any right to a jury trial, and that the arbitrator's
decision shall be final and binding to the fullest extent permitted by law and
enforceable by any court having jurisdiction thereof. Finally, Executive agrees
that he has been provided an opportunity to seek the advice of an attorney of
Executive's choice before signing this agreement.






--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written.




CYPRESS SEMICONDUCTOR CORPORATION




By: /s/ Pamela Tondreau


Name: Pamela Tondreau


Title: Chief Legal Officer








EXECUTIVE


/s/ Hassane El-Khoury






--------------------------------------------------------------------------------







EXHIBIT A


SECTION 7 OF THE DEFEND TRADE SECRETS ACT OF 2016


". . . An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that-(A)
is made-(i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. . . . An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual-(A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order."


